Contract No: YBZ No.0054, 2005
 


Loan Contract of the Fixed Assets
 
 
The Borrower (party A): Pingdingshan Pinglin Toll Road Company, Ltd.
 

Domicile Address):
The Real Estate Mansion of Industrial and Commercial Bank of China, north
section of Zhongxing Road

 
The Legal Representative: Li Xipeng


The Loaner (party B): The Pingdingshan Branch of Industrial and Commercial Bank
of China
 
Domicile (Address): No.37, Southern of Kuanggong Zhonglu Road, Pingdingshan City
 
The Legal Representative (Principal): Ren Yueling
 

--------------------------------------------------------------------------------


 
Contents
 
Article 1 Statement and Warranty of Party A
3
   
Article 2 the Type of the Loan
3
   
Article 3 the Use of the Loan
3
   
Article 4 the Amount and Term of the Loan
4
   
Article 5 the Interest Rate and Interest Calculation of the Loan
4
   
Article 6 the Condition of the Drawing
4
   
Article 7 the Arrangement of the Drawing
4
   
Article 8 the Source of Repaying Capital and Repayment
5
   
Article 10 the Rights and Obligations of Both Parties
6
   
Article 11 the Responsibility of Breach
7
   
Article 12 Validity, Alternation, Rescission and Termination of Contract
8
   
Article 13 Resolution of Dispute
9
   
Article 14 Other matters agreed upon by both parties
9
   
Article 15 Supplementary Provisions
9

 

--------------------------------------------------------------------------------



Due to the need of Article 3.1 of the contract, Party A applies to loan from
Party B hereby. Party B agrees to provide the loan to Party A. In order to
define the rights and obligations of both parties, according to the Contract
Law, Lending General Provisions and other relevant laws and regulations, both
Party A and Party B conclude this contract through equal negotiated consensus.
 
Article 1 Statement and Warranty of Party A
 

1.1
Party A is an entity established lawfully with the qualification of legal person
(or a branch authorized legally by the legal person), has the right to implement
the contract lawfully.

   

1.2
The draft loan project under the contract has been approved by relevant
government organs.

   

1.3
All kinds of the accounting reports and material provided about the
investigation, review and management of the loan project are true, accurate and
complete.

 
Article 2 the Type of the Loan
 

2.1
The loan under the contract items is the loan for the fixed assets.

 
Article 3 the Use of the Loan
 
3.1
The use of the loan under the contract is: the construction of
Pingdingshan-Linru Expressway Project.

   

3.2
Without the written agreement of Party B, Party A cannot change the use of the
loan defined in the contract.

 
  Article 4 the Amount and Term of the Loan
 
4.1
The loan amount under the contract is: RMB 600,000,000Yuan, Spelling Six Hundred
Million Yuan. (In case of any discordance, the spelling number shall prevail.
The same bellow).

   

4.2
The loan term under the contract is   months, from July 29, 2005 to July 28,
2020.

 
  Article 5 the Interest Rate and Interest Calculation of the Loan
 

5.1
The interest rate under the contract items is made once in a year.

   
5.1.1
The interest rate of the first year is taken as the annual interest rate: 5.508%
(including all the loans lent physically within one year from the day the
contract coming into force);

   

5.1.2
The interest rate of the second year and the after years (the day of the first
payment of sums of money shall prevail) is fixed legally by Party B according to
the legal interest rate of the corresponding level at that time, and Party B
shall inform Party A in the written form within 30 days from the day the
interest rate changed. But that whether it is delivered or not doesn’t affect
the implementation.

   

5.2
The interest of the loan under this contract is counted by days and settled
every quarter. The settlement day of the interest is 20th of the end month of
the quarter. The interest will be cleared as the capital is finished when the
term of the loan is over.

  
3

--------------------------------------------------------------------------------


 
5.3
The interest of the loan under the contract is counted from the day of drawing
the loan.

 
5.4
In the process of the implementation of this contract, if the People’s Bank of
China adjusts the loan interest rate and the rate is suitable for the loan under
this contract, Party B has no need to notice Party A but use the adjusted loan
interest rate and method to calculate the interests according to the
stipulations.

   
Article 6 the Condition of the Drawing 
 

6.1
Before each drawing, the Party A should meet the following conditions:

   
6.1.1
Guarantee that the contract is established judicially and has come into force;

   

6.1.2
The capital in cash and other capitals which should be raised of the
construction project with the loan under this contract has been in place in full
amount according to the stipulated time and proportion;

   

6.1.3
Hasn’t overspend the cost or the overspent cost has been settled by itself;

   

6.1.4
Has finished the project progress according to the plan;

   

6.1.5
Has handled the drawing procedures to Party B as stipulated in the contract;

   

6.1.6
Has no breach event as stipulated in the contract;

   

6.1.7
Has provided other relevant material handling the loan as required by Party B.

   

 
Article 7 the Arrangement of the Drawing 
 

7.1
The drawing mode of the loan under the contract is implemented as agreed in item
7.1.2 :

 
7.1.1
Party A draws the loan once off on the day of     /             , and transfer
the entire loan to the account opened by Party B.

   
7.1.2
Party A draws the loan two times totally, and the detailed drawing amount and
date are as follows:

   

7.1.2.1
 RMB500, 000,000 Yuan, spelling Five Hundred Million Yuan on July 29, 2005 ;

   

7.1.2.2
 RMB100, 000,000 Yuan, spelling One Hundred Million Yuan on September 19, 2005 ;

   

7.1.2.3
 RMB                 Yuan , spelling___________on___________;

   

7.1.2.4
 RMB                 Yuan , spelling___________on___________;

   

7.1.2.5
 RMB                 Yuan , spelling___________on___________;

   

7.2
Party A shall draw the loan as agreed in item 7.1 of this contract. If having
special reasons, Party A shall show the written application and can draw the
loan in advance or putting off _____ days through the written agreement of Party
B.

   
7.3
If Party A requires canceling all or part of the non-drawn loans of this
contract, Party A shall put forward the written application to Party B 30 days
earlier than the drawing day as stipulated in this contract and can cancelled
with the written agreement of Party B.

   
7.4
The exact days of drawing and returning in this contract take the actual days
recorded on the due bills handled by both parties. The due bills or the drawing
document of the loan is the inseparable part of this contract. Except the date,
if other recorded events are consistent with this contract, this contract shall
prevail.

 
4

--------------------------------------------------------------------------------


 
Article 8 the Source of Repaying Capital and Repayment
 

8.1
The capital of the Party A returning the capital and interests of the loan under
this contract items comes from the following but not limit to:

   
8.1.1
The business income and all the governable capitals;

   
8.1.2
The undistributed profits, depreciation and promotion of the enterprise every
year;

   
8.2
No matter any other contract with Party A as one party have any agreement about
the capital source of returning the loan, the agreement doesn’t affect Party A
to implement the duties of the returning under this contract items. No matter
what situation appears, Party A cannot cite item 8.1 to refuse to implement the
duties of returning the loan under this contract;

   
8.3
Party A should pay the interests in full amount quarterly according to the
agreement of this contract, and repay the capital of the loan as agreed in item
8.3.2:

   
8.3.1
Repay all in one time: Party A should repay all the loan capitals on the day of
.

      
8.3.2
Repay all in many times: the detailed amount of the repayment and the date are
shown as follows:

   

8.3.2.1
RMB 420,000 Yuan , spelling Four Hundred and Twenty Thousand Yuan on November
19, 2007;

   

8.3.2.2
RMB 16,690,000 Yuan , spelling Sixteen Million, Six Hundred and Ninety Thousand
Yuan on November 19,2008

   

8.3.2.3
RMB 25,030,000Yuan , spelling Twenty Five Million, Thirty Thousand Yuan on
November 19,2009

   

8.3.2.4
RMB 33,380,000Yuan , spelling Thirty Three Million, Three Hundred and Eighty
Thousand Yuan on November 19,2010

   

8.3.2.5
RMB 66,760,000Yuan , spelling Sixty Six Million, Seven Hundred and Sixty
Thousand Yuan on November 19,2011

   

8.3.2.6
RMB 66,760,000Yuan , spelling Sixty Six Million, Seven Hundred and Sixty
Thousand Yuan on November 19,2012

   

8.3.2.7
RMB 33,380,000Yuan , spelling Thirty Three Million, Three Hundred and Eighty
Thousand Yuan on November 19,2013

   

8.3.2.8
RMB 33,380,000Yuan , spelling Thirty Three Million, Three Hundred and Eighty
Thousand Yuan on November 19,2014

   

8.3.2.9
RMB 12,520,000Yuan , spelling Twelve Million, Five Hundred and Twenty Thousand
Yuan) on November 19,2015

   

8.3.2.10
RMB 33,380,000Yuan , spelling Thirty Three Million, Three Hundred and Eighty
Thousand Yuan on November 19,2016

   

8.3.2.11
RMB 104,310,000Yuan , spelling One Hundred and Four Million, Three Hundred and
Ten Thousand Yuan on November 19,2017

   

8.3.2.12
RMB 83,450,000Yuan , spelling Eighty Three Million, Four Hundred and Fifty
Thousand Yuan on November 19,2018

   

8.3.2.13
RMB 90,540,000Yuan , spelling Ninety Million, Five Hundred and Forty Thousand
Yuan on November 19,2019

   

9.2
Party A has the duty to assist the Party B actively and make Party B to sign the
contract of guarantee whose No. is___with the guarantor about the detailed
guarantee affairs of this contract.

 
5

--------------------------------------------------------------------------------


 
9.3
If the guarantee under this contract items occurs changes negative to the
creditor’s rights of Party B, Party A should provide Party B the satisfactory
guarantee separately according to the requirements through the notice of Party
B.

 
Article 10 the Rights and Obligations of Both Parties 
 
10.1
the rights and obligations of Party A:

   

10.1.1
To draw and use the loan according to the terms and usage stipulated by this
contract;

   

10.1.2
Cannot return the loan in advance without the written agreement of Party B;

   

10.1.3
To accept actively the investigation, learning and supervision of Party B to the
use situation under this contract items;

   

10.1.4
To cooperate actively with the investigation, learning and supervision of Party
B to the situation of the production, operation, the project construction and
the financial affairs, and has the obligation to provide Party B the report
forms of the relevant periods, such as the profit and loss statements, the asset
and liability statements;

   

10.1.5
To support actively Party B to participate in the relevant affairs, such as the
examination of the three calculations (budgetary estimate, budget and the final
accounts), the project biding and the check and acceptance of the project etc.

   

10.1.6
To pay off the capital and interest of the loan under this contract items
according to the agreement of this contract;

   

10.1.7
To undertake the expenditure of the relevant cost under this contract items,
including but not limiting to the cost used for the notarization, the appraisal,
evaluation, registration etc.

   

10.1.8
To the urging letter or files sent or delivered by other way by Party B, send
off the acknowledgement of receipt within three day after signing for it;

   

10.1.9
If doing the actions, such as contract and leasing, restructuring the joint
stock system, pooling, incorporating, annexing, splitting, reducing the capital,
changing the stock rights, transferring the important assets and other actions
enough to affect the rights and benefits of Party B, Party A shall notice Party
B 30 days in advance, and get the written agreement of Party B, otherwise,
cannot do the above acts before paying off all the debits.

   

10.1.10
If changing the industrial and commercial affairs of the registration, such as
the domicile, communication address, business scope, the legal representatives,
should notice Party B in written form seven days after the changing;

   

10.1.11
If there emerges any event composing risk to its normal operation or causing
grand negative effect to implementing the returning duty of the loan, including
but not limit to involvement of economic disputes, bankrupts, the deterioration
of the financial affairs etc, shall inform Party B at once;

   

10.1.12
If there emerge closures of the business, dissolutions, stopping doing business
for internal rectification, withdraw or cancellation of the business license
shall inform Party B in written form 5 days after the emerging and ensure to
return the capital and interest of the loan at once.

   

10.2
The rights and obligations of Party B:

   

10.2.1
To require the Party B to provide all the materials relevant to this loan;

   

10.2.2
To transfer and take from the account of Party According to the agreement of
this contract or the laws the capital, interest, compound interest, fined
interest and all the other cost Party A should repay according to the agreement
of this contract;

 
6

--------------------------------------------------------------------------------


  
10.2.3
To the situation that Party A escape the supervision of Party B, fail to pay up
the capital and interest of the loan and other serious breaches to this
contract, Party B have the right to do the sanction of credit, report to
relevant departments or units, urge to take the money publicly through the news
medias;

   

10.2.4
To provide the loan to Party A on schedule in full amount according to the
agreement of this contract (except the parts falls to be paid by Party A);

   

10.2.5
To keep secret the material and situation provided by Party A about its credits,
financial affairs, production, operation etc. except the parts stipulated in
this contract or the laws and rules separately.

 
Article 11 the Responsibility of Breach
 
11.1
Both parties shall implement the obligations agreed in this contract after it
comes into force. Either party shall undertake the responsibilities of the
breach lawfully if it doesn’t implement or party implement the obligations
agreed in this contract.

   

11.2
If Party A doesn’t handle or draw the loan as agreed in item 7.1 of this
contract, Party B has the right to calculate and take the delaying penalty by
days according to the interest rate of this contract;

   

11.3
If Party B doesn’t handle and issue the loan as agreed in item 7.1 of this
contract, it shall pay the delaying penalty by days according to the interest
rate of this contract.

   

11.4
If Party A return the loan under the contract items in advance without the
written agreement of Party B, Party B has the right to calculate and take the
interest according to the loan term and interest rate agreed in this contract.

   

11.5
If Party A doesn’t repay the capital and interest of the loan under this
contract items by termination, Party B has the right to make it pay off in the
limited time, do the counteracting right to all the account capital opened by
Party A under the account of Party B, at the same time, calculate and take
2.295% interest by days to the overdue loan, calculate and take compound
interest to the non-paid interest.

   

11.6
If Party A fails to make use of the loan as agreed in the contract, Party B has
right to stop extending loan period, return part or even all loan in advance, or
cancel the contract, charge 3.06/10000 interest by day for the loan default
usage of Party A, and charge compound interest for unpaid interest.

   
11.7
In the process of using loan, if Party A encounter has the situations listed in
items 11.5 and 11.6 at the same time, Party B may punish it in term of
seriousness, but cannot fine concurrently;

   
11.8
If Party A has one of the following actions, it shall correct its actions and
adopt satisfactory remark measures within 7 days after receiving the notice from
Party B, or Party B has right to stop or cancel loan undeliverable of Party A,
return part or all loan in advance, if the loan cannot returned, it shall charge
penalty by day based on overdue lending rate;

   
11.8.1
Party A provides false or hidden balance sheet, income statement and other
financial information;

   
11.8.2
Party A fails to cooperate or refuse to accept supervision on lending,
production operation and financing activities of Party B.

 
7

--------------------------------------------------------------------------------


 

11.8.3
Without consent of Party B, Party A cannot transfer or punish, threateningly
transfer or punish the important parts of assets;

   
11.8.4
Important parts or all assets were occupied by other creditor, were take over by
designated client, recipient or similar personnel, or its assets was detained or
froze, which may make party B suffer heavy loss.

   
11.8.5
Without the consent of the party B, Party A has a series of actions such as
contract, lease, transformation in line with stock system, affiliation,
combination, merger, joint investment, splitting, capital reduction, stock
rights alteration, important assets assignment, and other actions are able to
affect the realization of rights and benefits of party B, which threats to the
claim security of party B.

   
11.8.6
It has the matters for industrial and commercial registration such as alteration
of accommodation, mailing address, business scope and legal representative, or
has the important investment to the outside etc., which causes the serious
influence or menace on the claim of party B.

   
11.8.7
Party A involves serious financial disputes or financial position deteriorates
which affects or threats the realization of claim of party B.

   
11.8.8
Other situation may cause the realization of claim under the loan contract of
party B may suffer from menace or serious loss.

 
Article 12 Validity, Alternation, Rescission and Termination of Contract
 

12.1
This contract comes into effect upon both parties’ signature and seal, with
guarantee, it shall come into effect along with the validity of the guarantee
contract, and ending on the date of lending principal, interest, compound
interest, default interest, penalty and all other accrued charge under this
contract paid off.

   

12.2
Party B has right to cancel the contract, and asks Party A to repay principal
and interest in advance and compensate for the loss, if one of the following
situations occurs:

   

12.2.1
Conditions of Party A as: go out of business, dissolve its company, stop doing
business for internal rectification, or its business license is revoked or
cancelled;

   

12.2.2
The guarantee under this contract has unfavorable changes about financial claim
on Party B, and Party A hasn’t provided needed guarantee separately;

   

12.2.3
Other serious breach acts.

   

12.3
If Party A calls for extending of credit period, it shall present a written
application and a written opinion on continuative guarantee of guarantee to
Party B 30 days prior to the expiration of contract. After being examined by
Party B, signing the extending of credit period agreement, the loan period under
this contract may extend correspondingly; this loan contract shall be executed
continuously before the period extending agreement signed by two parities.

   

12.4
After the contract coming into effect, it can’t be changed without permission or
cancelled in advance except existing stipulation of this contract, if they
really need to alter or terminate this contract, two parties shall reach a
written agreement through consultation friendly. Before reaching an agreement
of, this contract shall be executed constantly.

 
8

--------------------------------------------------------------------------------


 
Article 13 Resolution of Dispute
 

13.1
Dispute exist in the process of executing this contract, Party A and Party B
shall settle the disputes through friendly negotiations; if no settlement,
dispute shall be settled in term of item 13.1.2 as follows:

   

13.1.1
It may be arbitrated by                              .

   

13.1.2
It may be settled by lawsuit at local court of Party B.

 
Article 14 Other matters agreed upon by both parties
 

14.1
Upon the consensus of both parties through consultation, the Article 5 and
Article 2 under this contract are changed as follows: the lending interest under
this contract be charged by days, interest settlement monthly, interest
expiration date on 20th of every mouth, the interest shall be paid off along
with principal when the loan expiration. Rights and obligations of both parties
shall agree to the changed contents.

   

14.2
The non-completely matters in this contract is in Attachment
1                      .

   

14.3
                                                                                                                                  .

 
Article 15 Supplementary Provisions
 

15.1
The attachment of this contract is an inseparable part of the contract and has
the equal legal force with the original of the contract.

   

15.2
In the process of fulfilling this contract, if some drawing and repayment date
is the non-banking day, it shall postpone to the next banking day.

   

15.3
This contract shall have two originals and each party will have one of them,
which has the equal legal force.



Party A (common seal): The Pingdingshan Pinglin Toll Road Company Ltd.
Legal representative (Or the authorized agent): Li Xipeng (signature)
July 29, 2005
 
Party B (common seal): Industrial and Commercial Bank of China, Pingdingshan
Branch
Legal representative (or person in charge) (Or the authorized agent): Zhang
Zheng (signature)
July 29, 2005
 
Attachment I


According to Contract Law, Guaranty Law and other relevant laws and regulations,
for the unstated terms in “Other Terms as Agreed upon by Both Parties” of the
main contract, the two parties add the following terms upon consensus through
equal negotiation:
 
I. Party A shall timely, fully and correctly disclose the relationship among
related parties and related business to Party B. Party B has the right to take
remedy measures stipulated by main contract and the law if Party A fails to
fulfill the obligation of the above information disclosure, or Party A and
related parties have one of the following situations, which may cause
unfavorable influence on the performance of obligations under the main contract
of Party A:
 
9

--------------------------------------------------------------------------------


 
1. Financial condition of Party A’s related party deteriorates;
 
2. Party A or its related party is investigated and prosecuted as a case or
taken punishment measures in accordance with law by judicial authority,
administrative law enforcement authority for taxation, industrial and
commercial, and administrative management authority;
 
3. There are changes occurred in controlling and controlled relationships
between Party A and its related parties;
 
4. The related party of Party A involves or may involve in important economic
dispute, lawsuit and arbitration;
 
5. Main investors individual or key administrator of Party A have abnormal
changes, or they are investigated or the personal freedom is restricted by
judicial authority for suspected illegal behavior;
 
6. Other matters may cause adverse influence on Party A raised by its related
party.
 
According to the Accounting Standard for Business Enterprises-Disclosure of
Related Party Relationships and Transactions, the related parties hereof refer
to:
 

1. Other enterprises directly or indirectly controlled by Party A, or other
enterprises directly or indirectly control Party A, and other enterprises
controlled by the same enterprise together with Party A;

   

2.
Joint enterprise of Party A;

   

3.
Affiliated enterprise of Party A;

   

4.
Main investor individual, key administrator and intimate family members of Party
A;

   

5. Other enterprises directly controlled by main investor individual, key
administrator and intimate family members of Party A;

 
Other words in this Article and the same words in Accounting Standard for
Business Enterprises-Disclosure of Related Party Relationships and Transactions
have the same meanings.
 
II. Party A shall regularly report the guarantee condition to any other party to
Party B, and promise that the information and guarantee amount provided for
Party B are complete, real and accurate.
 
III. Party A shall faithfully report the usage of each loan to Party B, promise
that all loan borrowed from Party B will not flow into securities market and
futures market in any from, and will not violate the relevant state regulations
for equity capital investment.
 
IV. If one of the following conditions occurs during the period of loan, Party B
has the right to terminate loan in advance, stop extending unissued loan, and
ask Party A to repay the partial or whole issued loan in advance, or ask Party A
to provide legal and valid guarantee approved by Party B:
 
1. Without the written approval of Party B, Party A sets mortagage or provides
guarantee to other parties with its valid business property, which increases the
loan risk of Party B;
 
2. Some indexes such as credit rating, profitability, assets-liabilities ratio,
net cash flow of business activities of Party A are not in conformity with the
credit loan conditions of Party B, or there are great changes on its production
operations and financial condition, which rise serious adverse influence on
Party B’s loan security.
 
V. Party B has made clear prompts to Party A about the underline parts of
contract attachment and main contract to draw enough attention of Party A, and
made explanation according to the demand of Party A. Party A fully understand
the actual meanings of underline parts and voluntarily promise to accept these
terms.
 
10

--------------------------------------------------------------------------------


 
VI. Party A is willing to undertake all the expenses rising from recovering
claim of Party B, which include but not limit to attorney fees, legal cost,
preservation cost and execution expense, etc.
 
VII. The attachment is an important part of the main contract on “Other Terms as
Agreed upon by Both Parties”, which has the equal legal force with main
contract, and will not be invalid because of the invalidity of main contract.
 
VIII. In this attachment of contract, Party A refers to Pingdingshan Pinglin
Toll Road Company Ltd., Party B refers to Industrial and Commercial Bank of
China, Pingdingshan Branch, and the number of main contract is YBZ No.0054, 2005
 
11

--------------------------------------------------------------------------------

